Name: Commission Regulation (EEC) No 1305/80 of 29 May 1980 amending for the 13th time Regulation (EEC) No 2044/75 in connection with the export licence for butter and derogating from Regulation (EEC) No 2730/79 in connection with payment of the refund for butter and amending Regulation (EEC) No 210/69
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 No L 133/24 Official Journal of the European Communities 30. 5 . 80 COMMISSION REGULATION (EEC) No 1305/80 of 29 May 1980 amending for the 13th time Regulation (EEC) No 2044/75 in connection with the export licence for butter and derogating from Regulation (EEC) No 2730/79 in connection with payment of the refund for butter and amending Regulation (EEC) No 210/69 Whereas it is consequently necessary to adapt Commission Regulation (EEC) No 210/69 (n), as last amended by Regulation (EEC) No 646/80 ( 12), dealing with information with regard to milk and milk products to be furnished by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( x), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 13 (3), 17 (4) and 28 thereof, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second subparagraph of Article 6 (2) and Article 6 (3) thereof, Whereas in accordance with Article 2 (2) and (3) of Commission Regulation (EEC) No 2044/75 (5), as last amended by Regulation (EEC) No 1046/80 (6), all exports of butter are subject to production of an export licence or certificate which must show the country of destination if the refund has not been fixed in advance ; Whereas, in order to keep a close watch on the trend of butter exports, it is necessary to prescribe that the destination be shown on all export licences and certifi ­ cates for butter and to guarantee that the obligatory destination is reached by making payment of part of the refund conditional on production of proof that the butter has reached that destination ; whereas, for this purpose, special provisions should be laid down dero ­ gating from those laid down in Commission Regula ­ tions (EEC) No 2730/79 (7) and (EEC) No 798/80 (8) ; whereas the destination should be indicated in accor ­ dance with the method given in the Annex to Commission Regulation (EEC) No 1098/68 (9), as last amended by Regulation (EEC) No 242/80 ( 10) ; HAS ADOPTED THIS REGULATION : Article 1 Article 5 (5) of Regulation (EEC) No 2044/75 shall be replaced by the following paragraphs : '5 . For products falling within subheadings 04.02 A II b) 1 , 04.02 B I b) 2 aa) and 04.03 B of the Common Customs Tariff, the application for the export licence specified in Article 2 (3) and the licence shall indicate, in Section 13 , the country of destination . Issue of the licence shall carry with it the obliga ­ tion to export the goods to the destination indi ­ cated . 6. In the case of products falling within subheading 04.03 A of the Common Customs Tariff, applications for export licences and certifi ­ cates, whether or not advance fixing of the refund is applied for, and the licences and certificates themselves, shall show, in Section 1 3 : (a) one of the following destinations as defined in Regulation (EEC) No 1098/68 :  "Zone C 1 ",  "Zone C 2", or  "destination other than Zones C 1 and C 2" ; and (b) the non-Community country of destination or the special use to which the goods are to be put. Issue of the licence or certificate shall carry with it the obligation to export the goods to the destina ­ tion that has been indicated as required in (a) above . (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 204, 28 . 7 . 1978, p. 6 . ( 3 ) OJ No L 1 55, 3 . 7. 1968, p. 1 . (&lt;) OJ No L 264, 23 . 11.1 972, p. 1 . ( 5 ) OJ No L 213 , 11 . 8 . 1975, p. 15 . ( 6) OJ No L 111 , 30 . 4 . 1980, p. 6 . ( 7) OJ * No L 317, 12. 12 . 1979, p. 1 . ( 8 ) OJ No L 87, 1 . 4 . 1980, p. 42 . (9 ) OJ No L 184, 29 . 7 . 1968 , p. 10 . ( 10) OJ No L 27, 2 . 2. 1980, p. 27. (") OJ No L 28 , 5 . 2. 1969, p. I. (") OJ No L 72, 18 . 3 . 1980, p. 17 . 30 . 5 . 80 Official Journal of the European Communities No L 133/25 is accepted, if the refund has not been fixed in advance.' Article 2 1 . The provisions of Article 5 (7) of Regulation (EEC) No 2044/75 shall apply only to : (a) products the customs export formalities for which are completed on or after the date when this Regu ­ lation enters into force ; (b) products placed under the arrangement defined in Article 5 of Regulation (EEC) No 565/80 on or after the date when this Regulation enters into force. 2 . However, the provisions of Article 5 (7) of Regu ­ lation (EEC) No 2044/75 shall not apply in the cases referred to at (a) and (b) of paragraph 1 when the licence or certificate used was applied for before the date when this Regulation entered into force . Article J The following sentence is added to the second last subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 210/69 : 'Communications covering export licences and certificates for products falling within subheading 04.03 A of the Common Customs Tariff shall also indicate the destination shown in Section 13 of the application , in accordance with Article 5 (6) (b) of Regulation (EEC) No 2044/75 .' Article 4 This Regulation shall enter into force on 30 May 1980 . 7. The following provisions shall apply in connection with payment of the refund for products falling within subheading 04.03 A of the Common Customs Tariff : (a) By derogation from the provisions of Articles 9 ( 1 ), 21 and 24 of Regulation (EEC) No 2730/79 and without prejudice to the application of Article 10 of that Regulation , an amount of 85 % of the refund on the export concerned shall be paid on production of the proof speci ­ fied at the second indent of Article 9 ( 1 ) of that Regulation . (b) In cases of advance payment of the refund an amount of 85 % of the refund on the export concerned shall replace the amount given by application of the first sentence of Article 6 (3) of Regulation (EEC) No 798/80 . (c) The remainder of the refund shall be paid on production of proof that the goods have been imported into one of the non-Community countries covered by the indication of obliga ­ tory destination stated in accordance with para ­ graph 6 (a). The provisions of Article 20 (2), (3), (4), (5) and (6) of Regulation (EEC) No 2730/79 shall apply. (d) For the purposes of this paragraph the refund rate applicable to exports shall be :  the rate fixed in advance, if the refund has been fixed in advance,  the rate of the day when the customs export formalities are completed or of the day when the payment declaration referred to in Article 3 (2) of Regulation (EEC) No 798/80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1980 . For the Commission Finn GUNDELACH Vice-President